Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 26, 29-30, 32-36 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eyster, U.S. Patent No. 8,854,923, patented on October 7, 2014 (Eyster).

As to Claim 21, Eyster discloses a sound transducer [30] comprising: a first piezoelectric element [36A] comprising: first external electrodes [38A, 40A] configured to generate an acoustic signal from an electrical signal or vice versa (the transducer projects acoustic signals; col. 2, lines 52-53), and at least one second external electrode [38B], wherein the second external electrode [38B] is separately controllable from the first external electrodes [38A, 40A] (second electrode [38B] is part of a second piezoelectric element [36B] controlled by source [52]; col. 3, lines 39-43) in order to set electro-acoustic properties of the sound transducer [30] (the resonance of the sound transducer [30] is changed; col. 3, lines 44-50).
As to Claim 22, Eyster remains as applied above to Claim 21. Eyster further discloses a second piezoelectric element [36B], on which the second external electrode [38B] is arranged (see Fig. 3).

As to Claim 23, Eyster remains as applied above to Claim 22. Eyster further discloses that the first and second piezoelectric elements comprise a piezoceramic (col. 4, lines 2-4).

As to Claim 24, Eyster remains as applied above to Claim 22. Eyster further discloses a carrier body [34], wherein the second piezoelectric element [36B] is fixed to the carrier body [34], integrated in the carrier body or forms the carrier body (the second piezoelectric element [36B] is fixed to the carrier body [34]; see Fig. 3).

As to Claim 26, Eyster remains as applied above to Claim 22. Eyster further discloses that the first piezoelectric element [36A] forms a diaphragm configured to generate and/or receive an acoustic signal, or wherein the sound transducer comprises a diaphragm configured to generate and/or receive an acoustic signal in addition to the first piezoelectric element, (the piezoelectric element [36A] is itself a diaphragm; see Fig. 3 that projects acoustic signals; col. 2, lines 52-53) wherein the second piezoelectric element [36B] is designed to radially expand or contract when a voltage is applied (the second piezoelectric element [36B] contracts in the directions of arrows 56A and 56B when a voltage is applied; col. 3, lines 44-50), wherein a deformation is transferred to the diaphragm [36A] (the bending is transferred; col. 3, lines 44-46) such that a rigidity of the diaphragm [36A] changes (the diaphragm stiffness is changed; col. 2, lines 55-59).

As to Claim 29, Eyster remains as applied above to Claim 21. Eyster further discloses that the first piezoelectric element [36A] forms a diaphragm configured to generate and/or receive an acoustic signal (the piezoelectric element [36A] is itself a diaphragm; see Fig. 3 that projects acoustic signals; col. 2, lines 52-53).

As to Claim 30, Eyster remains as applied above to Claim 21. Eyster further discloses that the first piezoelectric element [36A] forms a diaphragm configured to generate and/or receive an acoustic signal, or wherein the sound transducer comprises a diaphragm configured to generate and/or receive an acoustic signal in addition to the first piezoelectric element (the piezoelectric element [36A] is itself a diaphragm; see Fig. 3 that projects acoustic signals; col. 2, lines 52-53), having a second piezoelectric element [36B], wherein the second piezoelectric element [36B] is coupled to the diaphragm [36A] via a coupling element [34] (see Fig. 3).

As to Claim 32, Eyster remains as applied above to Claim 21. Eyster further discloses that the first piezoelectric element [36A] forms a diaphragm configured to generate and/or receive an acoustic signal, or wherein the sound transducer comprises a diaphragm configured to generate and/or receive an acoustic signal in addition to the first piezoelectric element (the piezoelectric element [36A] is itself a diaphragm; see Fig. 3 that projects acoustic signals; col. 2, lines 52-53), having a carrier body [34], on which the diaphragm [36A] is mounted in a vibratable manner, and wherein the diaphragm [36A] is formed in one part with the carrier body [34] (see Fig. 3).

As to Claim 33, Eyster remains as applied above to Claim 21. Eyster further discloses a method for operating the sound transducer [30], the method comprising: controlling the second external electrode [38B] in such a manner that the electro-acoustic properties of the sound transducer [30] are set in a specific manner (the resonance of the sound transducer [30] is changed; col. 3, lines 44-50).

As to Claim 34, Eyster remains as applied above to Claim 21. Eyster further discloses that controlling the second external electrode [38B] comprises compensating an environment-related or age-related change in a resonant frequency and/or a Q factor of the sound transducer [30] (the voltage applied bending is controlled in response to an environmental change; col. 3, lines 50-53).

As to Claim 35, Eyster remains as applied above to Claim 33. Eyster further discloses simultaneously controlling the first external electrodes [38A, 40A] (an alternating voltatge [50] is applied to the electrodes; col. 3, lines 39-40; see Fig. 3) thereby generating an acoustic signal at a resonant frequency (the resonance frequency of the transducer is adjusted; col. 3, lines 44-46).

As to Claim 36, Eyster remains as applied above to Claim 33. Eyster further discloses that controlling the second external electrode [38B] comprises shifting a resonant frequency of the sound transducer [30] to a desired value (the stiffness is adjusted for a desired resonant frequency; col. 5, lines 41-45).

As to Claim 38, Eyster remains as applied above to Claim 33. Eyster further discloses controlling the second external electrode [38B] comprises a low-resistance termination, a high-resistance termination, applying an electrical DC voltage [52] or applying an electrical AC voltage (a DC voltage [52] is applied to the second external electrode; col. 3, lines 41-43).

Claims 21-22, 25, 27-28, 30, 39, 41-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fanget, U.S. Patent No. 10,003,008, patented on June 19, 2018 (Fanget).

As to Claim 21, Fanget discloses a sound transducer comprising: a first piezoelectric element [10] (col. 4, lines 31-32) comprising: first external electrodes (there are electrodes on piezoelectric element [10]; col. 4, lines 31-39) configured to generate an acoustic signal from an electrical signal or vice versa (the device is an electroacoustic transducer; col. 1, lines 9-11), and at least one second external electrode (on [6]) (there are electrodes on piezoelectric element [6]; col. 4, lines 28-30), wherein the second external electrode (on [6]) is separately controllable from the first external electrodes (on [10]) (two separate signals are sent to the elements; col. 6, lines 44-45; see Fig. 6A) in order to set electro-acoustic properties of the sound transducer (application of a signal [II] to the second element [6] has the effect of stiffening a vibrating membrane, which changes the electro-acoustic properties; col. 7, lines 17-19)  

As to Claim 22, Fanget remains as applied above to Claim 21. Fanget further discloses a second piezoelectric element [6] (col. 4, line 21), on which the second external electrode (on [6]) is arranged (there are electrodes on piezoelectric element [6]; col. 4, lines 28-30).

As to Claim 25, Fanget remains as applied above to Claim 22. Fanget further discloses that the first piezoelectric element forms a diaphragm configured to generate and/or receive an acoustic signal, or wherein the sound transducer comprises a diaphragm [2] configured to generate and/or receive an acoustic signal in addition to the first piezoelectric element [10] (the first piezoelectric element [10] is located on diaphragm [2], and the diaphragm [2] is moved by the first piezoelectric element [6]; col. 4, lines 31-37), wherein the second piezoelectric element [6] is connected only to a supporting region of the diaphragm [2], the support region being located at an edge of the diaphragm [2] (the second piezoelectric element [6] is connected to an edge portion of the diaphragm [2]; col. 4, lines 21-23; see Fig. 1B).

As to Claim 27, Fanget remains as applied above to Claim 22. Fanget further discloses a diaphragm [2] configured to generate and/or receive an acoustic signal (the device is an electroacoustic transducer; col. 1, lines 9-11), wherein the diaphragm [2] is present in addition to the first piezoelectric element [10] (the first piezoelectric element [10] is located on diaphragm [2]; col. 4, lines 31-37; see Fig. 1B).

As to Claim 28, Fanget remains as applied above to Claim 27. Fanget further discloses that the first piezoelectric element [10] is fastened to the diaphragm [2] (col. 4, lines 31-37; see Fig. 1B).

As to Claim 30, Fanget remains as applied above to Claim 21. Fanget further discloses that the first piezoelectric element forms a diaphragm configured to generate and/or receive an acoustic signal, or wherein the sound transducer comprises a diaphragm [2] configured to generate and/or receive an acoustic signal in addition to the first piezoelectric element [10] (the first piezoelectric element [10] is located on diaphragm [2], and the diaphragm [2] is moved by the first piezoelectric element [6]; col. 4, lines 31-37). Fanget does not explicitly disclose  wherein the second piezoelectric element [6] is coupled to the diaphragm via a coupling element

As to Claim 39, Fanget remains as applied above to Claim 21. Fanget further discloses an arrangement comprising: a plurality of sound transducers, wherein the second external electrodes of the sound transducers are differently controllable from one another (each individual transducers can be incorporated into an arrangement of transducers, individually controlled; col. 8, lines 5-11).

As to Claim 41, Fanget remains as applied above to Claim 39. Fanget further discloses a method for operating the arrangement, the method comprising: differently controlling at least one of the second external electrodes than another of the second external electrodes (each transducer is individually controlled, which means that each electrode would necessarily have to be individually controlled; col. 8, lines 5-11).

As to Claim 42, Fanget remains as applied above to Claim 39. Fanget further discloses that differently controlling the at least one of the second external electrodes than another of the second external electrodes comprises ensuring that the acoustic signals emitted by the sound transducers are distinguishable (by design, some transducers will be activated and some will not; col. 8, lines 6-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 40 are rejected under 35 U.S.C. 103 as being unpatentable over Fanget, U.S. Patent No. 10,003,008, patented on June 19, 2018 (Fanget), in view of Chowdhury, U.S. Patent No. 9,035,532, patented on May 19, 2015 (Chowdhury).

As to Claim 40, Fanget remains as applied above to Claim 39. Fanget further discloses an arrangement of the sound transducers (col. 8, lines 5-11). It is noted that Fanget does not explicitly disclose that the arrangement is a parking aid for a motor vehicle. However, Fanget does teach that the arrangement can be used in many technical fields, such as ultrasonic pulse generation (col. 8, lines 9-18), and providing such an arrangement in parking aids for motor vehicles was well known. Chowdhury teaches a similar arrangement [14] of sound transducers [16], that use ultrasonic generation for a parking aid for a motor vehicle (col. 7, lines 16-24). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the arrangement of Fanget, into a parking aid for a motor vehicle, as a known use for the type of device disclosed by Fanget.




Allowable Subject Matter
Claims 31 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claim 31 recites the unique feature of the diaphragm is mounted in a vibratable manner on a carrier body, and wherein the first piezoelectric element is arranged only on the diaphragm and not on the carrier body. Claim 37 recites the unique feature of changing an anti-resonant frequency of the sound transducer after emitting an acoustic signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653